In a matrimonial action, the plaintiff husband appeals from an order of the Supreme Court, Nassau County (Christ, J.), entered January 13,1983, which denied his motion for downward modification of his alimony obligation under a judgment *831of divorce and directed that plaintiff pay defendant the sum of $1,500 for counsel fees. Order affirmed, with costs. The subject proceeding constitutes plaintiff’s fourth attempt in the New York courts, since his divorce, to decrease his alimony obligation. Plaintiff also had initiated one or two similar proceedings in Florida. Plaintiff’s claims herein mirror those of the prior petitions, which have been found meritless. As such, plaintiff has failed to demonstrate an unforeseen, substantial change in circumstances sufficient to warrant a downward modification of the alimony award. Nor does he present any issue of fact requiring resolution at trial (Brody v Brody, 22 AD2d 646, affd 19 NY2d 790; Jaworsky v Jaworsky, 87 AD2d 622). In light of the relative financial circumstances of the parties and plaintiff’s campaign of legal harassment waged against defendant, Special Term did not abuse its discretion in granting defendant $1,500 for counsel fees, without a hearing (see Stem v Stern, 67 AD2d 253; Mulligan v Mulligan, 79 AD2d 721). Bracken, J. P., Brown, Niehoff and Boyers, JJ., concur.